EXHIBIT 10.2

 

SETTLEMENT AGREEMENT AND GENERAL RELEASE

 

THIS SETTLEMENT AGREEMENT AND GENERAL RELEASE (this “Agreement”), dated March
20, 2017 (the “Effective Date”), is executed by and between BioCorRx, Inc., a
Nevada corporation (the “Company”) and Vista Capital Investments, LLC (“Vista”).
The Company and Vista are each respectively referred to herein as a “Party” and
collectively as “the Parties.”

 

WHEREAS, the Parties entered into that certain Securities Purchase Agreement
dated as of October 20, 2016 pursuant to which the Company issued Vista a
convertible promissory note in the principal amount of $110,000 in exchange for
Vista lending the Company $100,000 (the “Note”);

 

WHEREAS, the amount outstanding pursuant to the Note, as of March 7, 2017, is at
least $136,000;

 

WHEREAS, in lieu of the Company paying back the amount owed pursuant to the
Note, the Company has agreed to issue and Vista has agreed to accept, shares of
the Company’s common stock as full repayment of the Note; and

 

WHEREAS, the Parties desire to fully and finally settle all claims between them
with respect to the Note.

 

NOW, THEREFORE, in consideration of the mutual covenants and conditions
contained herein, and for other good and valuable consideration, the sufficiency
and receipt of which is hereby acknowledged, it is stipulated and agreed, by and
among the undersigned, that any claims arising from any amounts owed by the
Company to Vista pursuant to the Note (including due to any events of default
under the Note) (the “Settled Claims”) are fully and finally settled upon the
following terms and conditions:

 

Section 1. Settlement. In exchange for Vista’s settlement and release of the
Settled Claims, the Company shall issue 6,831,000 shares of the Company’s common
stock (the “Settlement Shares”) to Vista on or before March 27, 2017. Upon
issuance of the Settlement Shares, the Note shall be considered fully repaid and
Vista shall return the Note to the Company.

 

Section 2. Default. In the event that the Company defaults in issuing the
Settlement Shares to Vista on or before March 27, 2017, this Agreement shall be
deemed null and void at the sole option of Vista. Notwithstanding anything in
this Agreement to the contrary, in the event that an exemption under Rule 144 is
unavailable to Vista with respect to the Settlement Shares on April 20, 2017,
then this Agreement shall be deemed null and void at the sole option of Vista.




  1

   



 

Section 3. Release by Vista. Upon issuance of the Settlement Shares, and subject
to the other conditions in this Agreement, Vista, on its own behalf, and on
behalf of its respective past, present or future parent entities, divisions,
affiliates, subsidiaries, related business entities, shareholders, members,
partners, limited partners, present and former directors, managing directors,
managers, officers, control persons, shareholders, employees, agents, attorneys,
administrators, heirs, executors, trustees, beneficiaries, representatives,
successors and assigns (collectively, the “Vista Releasing Parties”), hereby
absolutely, unconditionally and irrevocably RELEASE and FOREVER DISCHARGE the
Company, its subsidiaries, and each of its respective past, present or future
parent entities, divisions, affiliates, subsidiaries, related business entities,
shareholders, members, partners, limited partners, directors, managing
directors, managers, officers, control persons, employees, agents, attorneys,
administrators, representatives, successors and assigns (collectively, the
“Company Released Parties”) from any and all claims, actions, causes of action,
suits, debts, liabilities, obligations, sums of money, accounts, covenants,
contracts, controversies, agreements, promises, damages, judgments, executions,
claims and demands, whether known or unknown, suspected or unsuspected, absolute
or contingent, direct or indirect or nominally or beneficially possessed or
claimed by any of the Vista Releasing Parties, whether the same be at law, in
equity or mixed, which such Vista Releasing Party ever had, now has, or
hereafter can, shall or may have against any or all of the Company Released
Parties, in respect of or arising from the Settled Claims, (collectively the
“Vista Released Claims”); provided, however, that nothing contained in this
Agreement shall be construed to prohibit Vista from bringing appropriate
proceedings to enforce the obligations of the Company set forth in this
Agreement and/or to fulfill its obligations hereunder, none of which are
released hereby until Vista’s receipt of the Settlement Shares (subject to the
conditions in Section 2).

 

Section 5. Release by the Company. Upon the execution of this Agreement, the
Company, on its own behalf, and on behalf of its respective past, present or
future parent entities, divisions, affiliates, subsidiaries, related business
entities, shareholders, members, partners, limited partners, present and former
directors, managing directors, managers, officers, control persons,
shareholders, employees, agents, attorneys, administrators, heirs, executors,
trustees, beneficiaries, representatives, successors and assigns (collectively,
the “Company Releasing Parties”), hereby absolutely, unconditionally and
irrevocably RELEASE and FOREVER DISCHARGE each of Vista, its respective
affiliates and each of its respective past, present or future entities,
divisions, affiliates, subsidiaries, related business entities, shareholders,
members, partners, limited partners, directors, managing directors, managers,
officers, control persons, employees, independent contractors, agents,
attorneys, administrators, representatives, successors and assigns
(collectively, the “Vista Released Parties”) from any and all claims, actions,
causes of action, suits, debts, liabilities, obligations, sums of money,
accounts, covenants, contracts, controversies, agreements, promises, damages,
judgments, executions, claims and demands, whether known or unknown, suspected
or unsuspected, absolute or contingent, direct or indirect or nominally or
beneficially possessed or claimed by any of the Company Releasing Parties,
whether the same be at law, in equity or mixed, which such Company Releasing
Party ever had, now has, or hereafter can, shall or may have against any or all
of the Vista Released Parties, in respect of or arising from the Settled Claims,
(collectively, the “Company Released Claims”); provided, however, that nothing
contained in this Agreement shall be construed to prohibit the Company from
bringing appropriate proceedings to enforce the obligations of Vista hereunder,
none of which are released hereby until the Company’s receipt of the Note.




  2

   



 

Section 6. Power, Authority and Capacity. Each Party represents and warrants to
the other Party that it has the power, authority and capacity to enter into this
Agreement.

 

Section 7. Preparation of Agreement. Each Party represents to the other that its
counsel has negotiated and participated in the drafting of, and are legally
authorized to negotiate and draft, this Agreement. Each Party to this Agreement
acknowledges that this Agreement was drafted jointly by the Parties hereto and
each Party has contributed substantially and materially to the preparation of
this Agreement. The Agreement shall be construed as having been made and entered
into as the result of arms-length negotiations, entered into freely and without
coercion or duress, between parties of equal bargaining power. The language in
this Agreement and any documents executed in connection therewith shall be
interpreted as to its fair meaning and not strictly for or against any Party.

 

Section 8. No Assignment of Released Claims. Each Releasing Party represents and
warrants to the Released Parties that there has been no assignment or other
transfer of any interest in any Released Claim.

 

Section 9. Severability. If any provision of this Agreement is held invalid or
unenforceable by any court of competent jurisdiction, the other provisions of
this Agreement will remain in full force and effect. Any provision of this
Agreement held invalid or unenforceable only in part of degree will remain in
full force and effect to the extent not held invalid or unenforceable.

 

Section 10. Amendment; Governing Law. This Agreement may not be amended,
modified or supplemented except in a writing signed by the Parties. This
Agreement shall be governed by and construed under the laws of the State of
Nevada without regard to principles of conflicts of law.

 

Section 11. Counterparts. This Agreement may be executed in one or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument.

Section 12. Waiver. No delay in exercising any right hereunder shall be deemed a
waiver thereof, and no waiver shall be deemed to have any application to any
future default or exercise of rights hereunder.

 

Section 13. Entire Agreement. This Agreement constitutes the entire agreement
between the Parties hereto with respect to the subject matter hereof and may be
amended only by a writing executed by all Parties hereto. No Party has relied on
any representations not contained within or referred to in this Agreement and
the documents delivered herewith.

 

Section 14. Captions. The captions of the various sections and paragraphs of
this Agreement have been inserted only for the purposes of convenience; such
captions are not a part of this Agreement and shall not be deemed in any manner
to modify, explain, enlarge or restrict any of the provisions of this Agreement.

 

[SIGNATURE PAGE FOLLOWS]




  3

   



 

IN WITNESS WHEREOF, the Parties have executed this Agreement effective as of the
date first above written.

 



BIOCORRX, INC.       By:

Name:

Lourdes Felix   Title: Chief Financial Officer          

VISTA CAPITAL INVESTMENTS, LLC

 

 

 

 

 

 



 

 



4



 